


Exhibit 10.4

 

[Execution]

 

AMENDMENT NO. 1

TO

SECOND AMENDED AND RESTATED COLLATERAL ASSIGNMENT

OF TRADEMARKS (SECURITY AGREEMENT)

 

This AMENDMENT NO. 1 TO SECOND AMENDED AND RESTATED COLLATERAL ASSIGNMENT OF
TRADEMARKS (SECURITY AGREEMENT) (this “Amendment”), dated October 24, 2014, is
made among LERNCO, INC., a Delaware corporation (“Lernco”), and LERNER NEW YORK
OUTLET, INC., a Massachusetts corporation, formerly known as Jasmine
Company, Inc., (“Lerner Outlet” and together with Lernco, each individually a
“Pledgor” and collectively, “Pledgors”), each with offices at 450 West
33rd Street, New York, New York 10001, in favor of WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association, with an office at 100 Park Avenue,
New York, New York 10017, in its capacity as agent (in such capacity,
“Pledgee”), for the Lenders and Bank Product Providers (as defined in the Loan
Agreement).

 

W I T N E S S E T H:

 

WHEREAS, Pledgor has entered into the Second Amended and Restated Collateral
Assignment of Trademarks (Security Agreement), dated as of August 22, 2007 (the
“Trademark Security Agreement”), in order to further evidence Pledgor’s grant in
favor of Pledgee, of a security interest in the Trademarks (as defined therein)
and the goodwill and certain other assets with respect to the Trademarks, as
further set forth therein;

 

WHEREAS, Pledgee, Pledgors, Lerner New York, Inc. (“Lerner” and together with
Pledgors, collectively, “Borrowers”), Guarantors, and the Persons from time to
time party thereto as lenders (“Lenders”), have amended and restated or are
about to amend and restate the existing financing arrangements of Pledgee,
Lenders, Borrowers and Guarantors pursuant to which Lenders (or Pledgee on
behalf of Lenders) may make loans and advances and provide other financial
accommodations to Borrowers as set forth in the Fourth Amended and Restated Loan
and Security Agreement, dated as of the date hereof, by and among Pledgee,
Lenders, Borrowers and Guarantors (as the same now exists or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced, the
“Loan Agreement”) and other agreements, documents and instruments referred to
therein or at any time executed and/or delivered in connection therewith or
related thereto (all of the foregoing, together with the Loan Agreement, as the
same now exist or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced, being collectively referred to herein as the
“Financing Agreements”);

 

WHEREAS, pursuant to the Trademark Security Agreement, Pledgors have, among
other things, granted to Pledgee a security interest in all present and Future
Trademarks and Trademark applications of Pledgors, together with certain related
assets, and has agreed to execute and deliver to Pledgee all agreements and
documents as requested by Pledgee to evidence the security interests of Pledgee
therein;

 

--------------------------------------------------------------------------------


 

WHEREAS, Pledgors have certain additional Trademarks, Trademark applications,
internet domain names registered or filed with the United States Patent and
Trademark Office and Collateral which are not reflected in the Trademark
Security Agreement; and

 

WHEREAS, Pledgors and Pledgee now wish to amend the Trademark Security Agreement
to include such additional Trademarks, Trademark applications and internet
domain names and other Collateral.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Grantor hereby agrees as follows:

 

1.                                      Amendments to Exhibit A-1.  Exhibit A-1
to the Trademark Security Agreement is hereby replaced with Exhibit A-1 attached
hereto.  Pledgors shall deliver, in form and substance acceptable to Pledgee, an
updated Exhibit A-1 on or before November 7, 2014 to include the international
and state registered Trademarks of Lernco. Such Exhibit A-1 shall include all
Trademarks of Lernco and shall automatically be deemed to replace the existing
Exhibit A-1 attached hereto and shall become a part of this Amendment upon
acceptance by Pledgee.  Pledgee is hereby authorized to attach such replacement
Exhibit A-1 to this Amendment.

 

2.                                      Amendments to Exhibit A-2.  Exhibit A-2
to the Trademark Security Agreement is hereby replaced with Exhibit A-2 attached
hereto.  Pledgors shall deliver, in form and substance acceptable to Pledgee, an
updated Exhibit A-2 on or before November 7, 2014 to include the international
and state registered Trademarks of Lerner Outlet. Such Exhibit A-2 shall include
all Trademarks of Lerner Outlet and shall automatically be deemed to replace the
existing Exhibit A-2 attached hereto and shall become a part of this Amendment
upon acceptance by Pledgee.  Pledgee is hereby authorized to attach such
replacement Exhibit A-2 to this Amendment.

 

3.                                      Effect of this Amendment.  Except as
expressly amended pursuant hereto, no other changes or modifications to the
Trademark Security Agreement or waivers of or consents under any provisions
thereof are intended or implied, and in all other respects the Trademark
Security Agreement is hereby specifically ratified, restated and confirmed by
all parties hereto as of the effective date hereof.  To the extent any term or
provision of this Amendment conflicts with any term or provision of the Loan
Agreement, the term or provision of the Loan Agreement, shall control.

 

4.                                      Binding Effect.  This Amendment shall be
binding upon and inure to the benefit of each of the parties hereto and their
respective successors and assigns.

 

2

--------------------------------------------------------------------------------


 

5.                                      Governing Law.

 

(a)                                 The validity, interpretation and enforcement
of this Amendment and the other Financing Agreements and any dispute arising out
of the relationship between the parties hereto, whether in contract, tort,
equity or otherwise, shall be governed by the internal laws of the State of New
York but excluding any principles of conflicts of law or other rule of law that
would cause the application of the law of any jurisdiction other than the laws
of the State of New York.

 

(b)                                 Pledgors irrevocably consent and submit to
the non-exclusive jurisdiction of the Supreme Court of the State of New York for
the County of New York and the United States District Court for the Southern
District of New York, whichever Pledgee may elect, and waive any objection based
on venue or forum non conveniens with respect to any action instituted therein
arising under this Amendment or any of the other Financing Agreements or in any
way connected with or related or incidental to the dealings of the parties
hereto in respect of this Amendment or any of the other Financing Agreements or
the transactions related hereto or thereto, in each case whether now existing or
hereafter arising, and whether in contract, tort, equity or otherwise, and agree
that any dispute with respect to any such matters shall be heard only in the
courts described above (except that Pledgee shall have the right to bring any
action or proceeding against each Pledgor or its property in the courts of any
other jurisdiction which Pledgee deems necessary or appropriate in order to
realize on the Collateral or to otherwise enforce its rights against each
Pledgor or its property).

 

(c)                                  Each Pledgor hereby waives personal service
of any and all process upon it and consents that all such service of process may
be made by certified mail (return receipt requested) directed to its address set
forth herein and service so made shall be deemed to be completed five (5) days
after the same shall have been so deposited in the U.S. mails, or, at Pledgee’s
option, by service upon such Pledgor in any other manner provided under the
rules of any such courts.  Within thirty (30) days after such service, such
Pledgor shall appear in answer to such process, failing which such Pledgor shall
be deemed in default and judgment may be entered by Agent against such Pledgor
for the amount of the claim and other relief requested.

 

(d)                                 PLEDGORS AND PLEDGEE EACH HEREBY WAIVES ANY
RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
(i) ARISING UNDER THIS AMENDMENT OR ANY OF THE OTHER FINANCING AGREEMENTS OR
(ii) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF
PLEDGORS AND PLEDGEE, ANY OF THE LENDERS OR ANY OF THE BANK PRODUCT PROVIDERS IN
RESPECT OF THIS AMENDMENT OR ANY OF THE OTHER FINANCING AGREEMENTS OR THE
TRANSACTIONS RELATED HERETO OR THERETO IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE.  PLEDGORS
AND PLEDGEE EACH HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT
PLEDGORS OR PLEDGEE MAY FILE AN ORIGINAL COUNTERPART OF A COPY OF THIS AMENDMENT
WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF PLEDGORS AND PLEDGEE TO THE
WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

3

--------------------------------------------------------------------------------


 

(e)                                  Pledgee and Lenders and Bank Product
Providers shall not have any liability to Pledgors (whether in tort, contract,
equity or otherwise) for losses suffered by Pledgors in connection with, arising
out of, or in any way related to the transactions or relationships contemplated
by this Amendment, or any act, omission or event occurring in connection
herewith, unless it is determined by a final and non-appealable judgment or
court order binding on Pledgee, any Lender or any Bank Product Provider that the
losses were the result of acts or omissions constituting gross negligence or
willful misconduct by Pledgee, any such Lender or any such Bank Product
Provider.  In any such litigation, Pledgee, each Lender and each Bank Product
Provider shall be entitled to the benefit of the rebuttable presumption that it
acted in good faith and with the exercise of ordinary care in the performance by
it of the terms of this Amendment and the other Financing Agreements.  Each
Pledgor: (i) certifies that neither Pledgee, any Lender nor any representative,
agent or attorney acting for or on behalf of Pledgee or any Lender has
represented, expressly or otherwise, that Pledgee and Lenders would not, in the
event of litigation, seek to enforce any of the waivers provided for in this
Amendment or any of the other Financing Agreements and (ii) acknowledges that in
entering into this Amendment and the other Financing Agreements, Pledgee and
Lenders are relying upon, among other things, the waivers and certifications set
forth in this Section 5 and elsewhere herein and therein

 

6.                                      Counterparts, etc.  This Amendment or
any of the other Financing Agreements may be executed in any number of
counterparts, each of which shall be an original, but all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of this Amendment or any of the other Financing Agreements by
telefacsimile shall have the same force and effect as the delivery of an
original executed counterpart of this Amendment or any of such other Financing
Agreements.  Any party delivering an executed counterpart of any such agreement
by telefacsimile shall also deliver an original executed counterpart, but the
failure to do so shall not affect the validity, enforceability or binding effect
of such agreement.

 

[Remainder of page intentionally left blank]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first written above.

 

 

PLEDGORS

 

 

 

LERNCO, INC.,

 

 

 

 

 

By:

/s/ Sheamus Toal

 

Name:

Sheamus Toal

 

Title:

President

 

 

 

 

 

LERNER NEW YORK OUTLET, INC.,

 

 

 

 

 

By:

/s/ Sheamus Toal

 

Name:

Sheamus Toal

 

Title:

Chief Financial Officer

 

 

 

 

 

PLEDGEE

 

 

 

WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Agent

 

 

 

 

 

By:

/s/ Danielle Baldinelli

 

Name:

Danielle Baldinelli

 

Title:

Director

 

[Signature Page to Amendment No. 1 to Second Amended and Restated

Collateral Assignment of Trademarks (Security Agreement)]

 

--------------------------------------------------------------------------------

 

EXHIBIT A-1

to

SECOND AMENDED AND RESTATED COLLATERAL

ASSIGNMENT OF TRADEMARKS (SECURITY AGREEMENT)

 

List of Lernco Trademarks

 

U.S. Federal Marks

 

Country

 

Mark

 

App/Serial #

 

App. Dt

 

Reg. #

 

Reg. Dt

United States

 

58 AND LEX NY & C AND DESIGN

 

85/557416

 

3/1/2012

 

 

 

 

United States

 

DREAM NEW YORK

 

86/257777

 

4/21/2014

 

 

 

 

United States

 

IN MOTION BY NEW YORK & COMPANY AND DESIGN

 

77/518755

 

7/10/2008

 

3652450

 

7/7/2009

United States

 

LERNER

 

73/608444

 

7/8/1986

 

1431895

 

3/10/1987

United States

 

LERNER (STYLIZED)

 

73193271

 

11/14/1978

 

1133390

 

4/15/1980

United States

 

LERNER NEW YORK

 

703353

 

7/19/1995

 

1987113

 

7/16/1996

United States

 

NEW YORK & COMPANY

 

75/648424

 

2/23/1999

 

2507567

 

11/13/2001

United States

 

NEW YORK & COMPANY

 

78/349339

 

1/8/2004

 

3026644

 

12/13/2005

United States

 

NEW YORK & COMPANY

 

78/349358

 

1/8/2004

 

3446405

 

6/10/2008

United States

 

NEW YORK & COMPANY

 

76/068009

 

6/12/2000

 

2629986

 

10/8/2002

United States

 

NEW YORK & COMPANY OUTLET

 

85/443969

 

10/11/2011

 

4160559

 

6/19/2012

United States

 

NEW YORK & COMPANY REWARDS CLUB

 

77001769

 

9/18/2006

 

3414949

 

4/22/2008

United States

 

NEW YORK ROMANCE

 

86/062914

 

9/12/2013

 

4553400

 

6/17/2014

United States

 

NY & C AND DESIGN

 

78/402450

 

4/15/2004

 

3382726

 

2/12/2008

United States

 

NY & C AND DESIGN02

 

85/676340

 

7/13/2012

 

4534159

 

5/20/2014

United States

 

NY & C AND DESIGN02

 

77/518667

 

7/10/2008

 

3755542

 

3/2/2010

United States

 

NY & C HEART DESIGN

 

86/063004

 

9/12/2013

 

 

 

 

United States

 

NY POCKET STITCHING DESIGN

 

78/847002

 

3/27/2006

 

3317524

 

10/23/2007

 

--------------------------------------------------------------------------------


 

Country

 

Mark

 

App/Serial #

 

App. Dt

 

Reg. #

 

Reg. Dt

United States

 

NY STYLE

 

85/152904

 

10/14/2010

 

4089208

 

1/17/2012

United States

 

NY STYLE

 

85/975924

 

10/14/2010

 

4108956

 

3/6/2012

United States

 

NY&C BEAUTY

 

85/781086

 

11/16/2012

 

4492234

 

3/4/2014

United States

 

NY&C REWARDS

 

85/013875

 

4/14/2010

 

4007146

 

8/2/2011

United States

 

NY@WORK

 

86/141563

 

12/12/2013

 

 

 

 

United States

 

RED LABEL AND DESIGN

 

77/237401

 

7/24/2007

 

3528596

 

11/4/2008

United States

 

SOHO NEW YORK & COMPANY JEANS AND DESIGN

 

86/230235

 

3/24/2014

 

 

 

 

 

--------------------------------------------------------------------------------


 

Foreign Marks

 

Country

 

Mark

 

App/Serial #

 

App. Dt

 

Reg. #

 

Reg. Dt

Andorra

 

LERNER NEW YORK

 

7236

 

7/4/1997

 

6876

 

7/4/1997

Andorra

 

NY & CO AND DESIGN

 

14355

 

3/24/2000

 

14355

 

4/6/2000

Argentina

 

LERNER NEW YORK

 

2840673

 

7/21/2008

 

2306535

 

8/13/2009

Argentina

 

LERNER NEW YORK

 

3079174

 

7/15/2008

 

2531622

 

10/12/2012

Argentina

 

NY & CO AND DESIGN

 

2275341

 

3/21/2000

 

2031616

 

6/16/2005

Argentina

 

NY & CO AND DESIGN

 

3098039

 

6/28/2011

 

2537639

 

11/9/2012

Argentina

 

NY & CO NEW YORK & COMPANY AND DESIGN02

 

3177106

 

7/12/2012

 

 

 

 

Aruba

 

NY & CO AND DESIGN

 

IM-2000/0316.1

 

3/16/2000

 

20455

 

4/11/2000

Australia

 

LERNER

 

443663

 

4/11/1986

 

B443663

 

7/4/1990

Australia

 

LERNER

 

443665

 

4/11/1986

 

B443665

 

7/4/1990

Australia

 

NEW YORK & COMPANY

 

926844

 

1/3/2007

 

926844

 

7/19/2007

Australia

 

NY & CO AND DESIGN

 

826672

 

3/7/2000

 

A826672

 

4/5/2001

Austria

 

LERNER NEW YORK

 

AM 3638/94

 

7/21/1994

 

155919

 

12/22/1994

Austria

 

NEW YORK & COMPANY

 

926844

 

1/3/2007

 

926844

 

7/19/2007

Austria

 

NY & CO AND DESIGN

 

AM 1734/2000

 

3/13/2000

 

189173

 

6/15/2000

Bahamas

 

LERNER

 

16594

 

7/15/1994

 

16594

 

12/7/1995

 

--------------------------------------------------------------------------------


 

Country

 

Mark

 

App/Serial #

 

App. Dt

 

Reg. #

 

Reg. Dt

Bahamas

 

LERNER NEW YORK

 

16594

 

7/15/1994

 

16594

 

12/7/1995

Bahamas

 

NY & CO AND DESIGN

 

22701

 

5/11/2000

 

22701

 

2/4/2003

Bahamas

 

NY & CO AND DESIGN

 

22702

 

5/11/2000

 

22702

 

2/17/2003

Bahamas

 

NY & CO AND DESIGN

 

22703

 

5/11/2000

 

22703

 

3/26/2009

Bahrain

 

NEW YORK & COMPANY

 

61028

 

11/13/2007

 

61028

 

3/23/2011

Bahrain

 

NEW YORK & COMPANY

 

61029

 

11/13/2007

 

TM61029

 

6/16/2010

Bahrain

 

NEW YORK & COMPANY

 

61030

 

11/13/2007

 

TM61030

 

6/16/2010

Bahrain

 

NEW YORK & COMPANY

 

61031

 

11/13/2007

 

TM61031

 

6/16/2010

Bahrain

 

NY & CO AND DESIGN

 

1112/2000

 

5/15/2000

 

27598

 

4/7/2003

Bahrain

 

NY & CO AND DESIGN

 

1110/2000

 

5/15/2000

 

SM3627

 

11/19/2001

Bahrain

 

NY & CO. AND RECTANGULAR DESIGN

 

1111/2000

 

5/15/2000

 

27599

 

4/7/2003

Bangladesh

 

LERNER NEW YORK

 

40456

 

4/27/1994

 

40456

 

9/23/2003

Bangladesh

 

NY & CO AND DESIGN

 

64231

 

4/2/2000

 

 

 

 

Bangladesh

 

NY & CO AND DESIGN

 

64232

 

4/2/2000

 

 

 

 

Bangladesh

 

NY & CO AND DESIGN

 

64227

 

4/2/2000

 

 

 

 

Barbados

 

NY & CO AND DESIGN

 

 

 

3/24/2000

 

81/015098

 

11/27/2000

 

--------------------------------------------------------------------------------


 

Country

 

Mark

 

App/Serial #

 

App. Dt

 

Reg. #

 

Reg. Dt

Barbados

 

NY & CO AND DESIGN

 

 

 

3/24/2000

 

81/15099

 

11/27/2000

Barbados

 

NY & CO AND DESIGN

 

 

 

3/24/2000

 

81/015100

 

11/27/2000

Benelux

 

LERNER

 

684304

 

6/3/1986

 

418590

 

6/3/1986

Benelux

 

LERNER

 

 

 

1/7/1987

 

424555

 

1/7/1987

Benelux

 

NEW YORK & COMPANY

 

926844

 

1/3/2007

 

926844

 

7/19/2007

Benelux

 

NY & CO AND DESIGN

 

961522

 

4/4/2000

 

682310

 

8/1/2001

Bermuda

 

NY & CO AND DESIGN

 

31617

 

3/23/2000

 

31617

 

1/30/2002

Bermuda

 

NY & CO AND DESIGN

 

31618

 

3/23/2000

 

31618

 

1/30/2002

Bermuda

 

NY & CO AND DESIGN

 

31619

 

3/23/2000

 

31619

 

1/30/2002

Bolivia

 

LERNER

 

 

 

4/9/1986

 

A-51353

 

6/23/1987

Bolivia

 

LERNER

 

 

 

4/9/1986

 

81959-A

 

6/23/1987

Bolivia

 

NY & CO AND DESIGN

 

 

 

4/18/2000

 

78520

 

3/27/2001

Bolivia

 

NY & CO AND DESIGN

 

 

 

4/18/2000

 

78519

 

3/27/2001

Bolivia

 

NY & CO AND DESIGN

 

 

 

4/18/2000

 

78518

 

3/27/2001

Brazil

 

LERNER

 

812694384

 

7/10/1986

 

812694384

 

10/30/1990

Brazil

 

LERNER

 

819174602

 

4/15/1996

 

819174602

 

10/6/1998

Brazil

 

LERNER

 

812694376

 

7/10/1986

 

812694376

 

2/25/1997

Brazil

 

NEW YORK & COMPANY02

 

831247053

 

10/24/2011

 

 

 

 

Brazil

 

NEW YORK &

 

831247070

 

10/24/2011

 

 

 

 

 

--------------------------------------------------------------------------------


 

Country

 

Mark

 

App/Serial #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

 

COMPANY02

 

 

 

 

 

 

 

 

Brazil

 

NY & CO

 

822421747

 

1/28/2000

 

 

 

 

Brazil

 

NY & CO

 

822421763

 

1/28/2000

 

822421763

 

12/6/2005

Bulgaria

 

LERNER NEW YORK

 

26937

 

4/13/1994

 

26627

 

8/24/1995

Bulgaria

 

LERNER NEW YORK

 

26938

 

4/13/1994

 

4341Y

 

8/24/1995

Bulgaria

 

NEW YORK & COMPANY

 

926844

 

1/3/2007

 

926844

 

7/19/2007

Bulgaria

 

NY & CO AND DESIGN

 

49225

 

3/14/2000

 

40296

 

7/25/2001

Cambodia (Kampuchea)

 

NEW YORK & COMPANY

 

19938/04

 

1/19/2004

 

KH/20237/04

 

9/9/2004

Cambodia (Kampuchea)

 

NEW YORK & COMPANY

 

19939/04

 

1/19/2004

 

KH/20238/04

 

9/9/2004

Cambodia (Kampuchea)

 

NEW YORK & COMPANY

 

19940/04

 

1/19/2004

 

20239/04

 

9/9/2004

Canada

 

CITY STRETCH

 

1489606

 

7/22/2010

 

882661

 

7/23/2014

Canada

 

LERNER

 

423797

 

4/21/1978

 

262235

 

9/4/1981

Canada

 

LERNER

 

423798

 

4/21/1978

 

262236

 

9/4/1981

Canada

 

NEW YORK & COMPANY

 

1487263

 

7/2/2010

 

880324

 

6/18/2014

Chile

 

LERNER

 

347474

 

6/19/1986

 

778705

 

10/7/1996

Chile

 

LERNER

 

 

 

6/19/1986

 

777132

 

10/7/1996

Chile

 

LERNER

 

 

 

1/7/1987

 

798392

 

4/9/1987

Chile

 

NY & CO AND DESIGN

 

489690

 

6/9/2000

 

1079159

 

9/16/2003

Chile

 

NY & CO AND DESIGN

 

488772

 

6/2/2000

 

1046869

 

8/8/2003

 

--------------------------------------------------------------------------------


 

Country

 

Mark

 

App/Serial #

 

App. Dt

 

Reg. #

 

Reg. Dt

China (People’s Republic Of)

 

LERNER

 

93/068880

 

8/14/1993

 

776376

 

1/21/1995

China (People’s Republic Of)

 

LERNER

 

 

 

10/7/1986

 

288874

 

5/30/1987

China (People’s Republic Of)

 

NY & C AND DESIGN02

 

12965762

 

7/24/2013

 

 

 

 

China (People’s Republic Of)

 

NY & C AND DESIGN02

 

12965761

 

7/24/2013

 

 

 

 

China (People’s Republic Of)

 

NY & CO AND DESIGN

 

2000047617

 

4/13/2000

 

1595953

 

6/28/2001

China (People’s Republic Of)

 

NY & CO AND DESIGN

 

2000047616

 

4/13/2000

 

1589200

 

6/21/2001

China (People’s Republic Of)

 

NY & CO AND DESIGN

 

2000047615

 

4/13/2000

 

1596375

 

7/7/2001

Colombia

 

LERNER

 

255743

 

4/29/1986

 

127086

 

12/14/1989

Colombia

 

LERNER NEW YORK

 

024439

 

6/7/1994

 

173073

 

1/25/1995

Colombia

 

NY & CO AND DESIGN

 

26584

 

4/11/2000

 

233704

 

3/29/2001

Colombia

 

NY & CO AND DESIGN

 

26582

 

4/11/2000

 

233702

 

3/29/2001

Colombia

 

NY & CO AND DESIGN

 

26583

 

4/11/2000

 

233703

 

3/29/2001

Colombia

 

NY & CO AND DESIGN

 

09-001130

 

1/7/2009

 

383092

 

7/16/2009

Costa Rica

 

LERNER

 

89911

 

8/22/1994

 

90099

 

2/6/1995

Costa Rica

 

LERNER NEW YORK AND

 

89970

 

8/22/1994

 

90104

 

2/6/1995

 

--------------------------------------------------------------------------------

 

Country

 

Mark

 

App/Serial #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

 

DESIGN

 

 

 

 

 

 

 

 

Costa Rica

 

NY & CO AND DESIGN

 

2002-346

 

1/17/2002

 

170195

 

9/14/2007

Czech Republic

 

NEW YORK & COMPANY

 

926844

 

1/3/2007

 

926844

 

7/19/2007

Czech Republic

 

NY & CO AND DESIGN

 

153799

 

3/31/2000

 

234336

 

6/25/2001

Denmark

 

LERNER

 

2709-1986

 

4/24/1986

 

VR 198801685

 

4/25/1988

Denmark

 

LERNER

 

2887-1987

 

5/6/1987

 

VR198902052

 

5/5/1989

Denmark

 

NEW YORK & COMPANY

 

926844

 

1/3/2007

 

926844

 

7/19/2007

Denmark

 

NY & CO AND DESIGN

 

VA 2000 01315

 

3/23/2000

 

VR 2000 02381

 

5/31/2000

Dominican Republic

 

LERNER NEW YORK

 

26326

 

7/7/1994

 

74353

 

10/15/1994

Dominican Republic

 

NEW YORK & COMPANY

 

2007-22845

 

4/9/2007

 

161627

 

7/17/2007

Dominican Republic

 

NY & CO AND DESIGN

 

19087

 

4/12/2000

 

114250

 

8/15/2000

Dominican Republic

 

NY & CO AND DESIGN

 

19085

 

4/12/2000

 

114278

 

8/15/2000

Dominican Republic

 

NY & CO AND DESIGN

 

19086

 

4/12/2000

 

114334

 

8/30/2000

Ecuador

 

LERNER NEW YORK

 

48351

 

6/17/1994

 

699-IEPI

 

11/10/1995

Ecuador

 

LERNER NEW YORK

 

48349

 

6/17/1994

 

705-IEPI

 

11/16/1995

Ecuador

 

NY & CO AND DESIGN

 

103585

 

4/28/2000

 

3022-IEPI

 

8/28/2000

Ecuador

 

NY & CO AND DESIGN

 

103586

 

4/28/2000

 

3023-IEPI

 

8/28/2000

 

--------------------------------------------------------------------------------


 

Country

 

Mark

 

App/Serial #

 

App. Dt

 

Reg. #

 

Reg. Dt

Ecuador

 

NY & CO AND DESIGN

 

103584

 

4/28/2000

 

3021-IEPI

 

8/10/2000

Egypt

 

LERNER NEW YORK

 

144516

 

8/13/2001

 

144516

 

10/10/2006

Egypt

 

NEW YORK & COMPANY

 

195561

 

1/10/2007

 

195561

 

6/5/2008

Egypt

 

NEW YORK & COMPANY

 

195562

 

1/10/2007

 

195562

 

6/5/2008

Egypt

 

NEW YORK & COMPANY

 

203433

 

7/1/2007

 

203433

 

3/11/2009

Egypt

 

NEW YORK & COMPANY

 

203434

 

7/1/2007

 

203434

 

9/15/2009

Egypt

 

NY & CO AND DESIGN

 

132741

 

5/10/2000

 

132741

 

11/9/2004

Egypt

 

NY & CO AND DESIGN

 

132739

 

5/10/2000

 

132739

 

1/15/2005

Egypt

 

NY & CO AND DESIGN

 

132740

 

5/10/2000

 

132740

 

12/12/2004

El Salvador

 

LERNER NEW YORK

 

1566/94

 

5/2/1994

 

69 Book 107

 

6/23/2000

El Salvador

 

LERNER NEW YORK

 

1568/94

 

5/2/1994

 

3 Book 49 Pages

 

2/17/1997

El Salvador

 

LERNER NEW YORK

 

1567/94

 

5/2/1994

 

237 Book 104 P

 

5/25/2000

El Salvador

 

LERNER NEW YORK

 

1564/94

 

5/2/1994

 

105 Book104

 

5/16/2000

El Salvador

 

NY & CO AND DESIGN

 

2306/2000

 

3/28/2000

 

109 Book 187

 

10/13/2004

El Salvador

 

NY & CO AND DESIGN

 

2304/2000

 

3/28/2000

 

108 Book 187

 

10/13/2004

European Union

 

LERNER NEW YORK

 

325431

 

8/13/1996

 

325431

 

12/4/1998

 

--------------------------------------------------------------------------------


 

Country

 

Mark

 

App/Serial #

 

App. Dt

 

Reg. #

 

Reg. Dt

European Union

 

NEW YORK & COMPANY

 

926844

 

1/3/2007

 

926844

 

7/19/2007

Finland

 

LERNER NEW YORK

 

3154/94

 

6/21/1994

 

140801

 

11/20/1995

Finland

 

NEW YORK & COMPANY

 

926844

 

1/3/2007

 

926844

 

7/19/2007

Finland

 

NY & CO AND DESIGN

 

T200000859

 

3/14/2000

 

219910

 

12/29/2000

France

 

LERNER

 

 

 

5/22/1986

 

1355689

 

5/22/1986

France

 

LERNER

 

 

 

7/21/1986

 

1386464

 

7/21/1986

France

 

NEW YORK & COMPANY

 

926844

 

1/3/2007

 

926844

 

7/19/2007

France

 

NY & CO AND DESIGN

 

00 3015839

 

3/21/2000

 

00 3015839

 

3/21/2000

Gaza District

 

LERNER NEW YORK

 

4903

 

7/24/1997

 

4903

 

6/3/1998

Gaza District

 

LERNER NEW YORK

 

4904

 

7/24/1997

 

4904

 

6/3/1998

Gaza District

 

NY & CO AND DESIGN

 

6991

 

3/30/2000

 

6991

 

8/4/2001

Gaza District

 

NY & CO AND DESIGN

 

6992

 

3/30/2000

 

6992

 

8/4/2001

Gaza District

 

NY & CO AND DESIGN

 

6993

 

3/30/2000

 

6993

 

8/4/2001

Germany

 

LERNER

 

L 29287/25 Wz

 

7/28/1986

 

1103100

 

4/3/1987

Germany

 

LERNER NEW YORK

 

395 46 914.7

 

11/17/1995

 

395 46 914

 

7/3/1996

Germany

 

NEW YORK & COMPANY

 

926844

 

1/3/2007

 

926844

 

7/19/2007

Germany

 

NY & CO AND DESIGN

 

300 19 077.8/03

 

3/13/2000

 

300 19 077

 

10/16/2000

 

--------------------------------------------------------------------------------


 

Country

 

Mark

 

App/Serial #

 

App. Dt

 

Reg. #

 

Reg. Dt

Greece

 

LERNER

 

 

 

7/2/1986

 

83091

 

4/18/1989

Greece

 

NEW YORK & COMPANY

 

926844

 

1/3/2007

 

926844

 

7/19/2007

Guatemala

 

LERNER

 

 

 

 

 

115671

 

2/21/2002

Guatemala

 

LERNER NEW YORK

 

 

 

4/21/1994

 

78737

 

4/30/1996

Guatemala

 

NEW YORK & COMPANY

 

2245-07

 

3/15/2007

 

153288

 

11/26/2007

Guatemala

 

NEW YORK & COMPANY

 

2244-07

 

3/15/2007

 

153277

 

11/26/2007

Guatemala

 

NY & CO AND DESIGN

 

 

 

 

 

108877

 

1/19/2001

Guatemala

 

NY & CO AND DESIGN

 

 

 

 

 

108906

 

1/22/2001

Guatemala

 

NY & CO AND DESIGN

 

 

 

 

 

108908

 

1/22/2001

Haiti

 

LERNER NEW YORK

 

 

 

6/17/1994

 

39/152

 

10/15/1996

Haiti

 

LERNER NEW YORK

 

 

 

6/17/1994

 

40/152

 

10/15/1996

Haiti

 

NY & CO AND DESIGN

 

316-V

 

3/24/2000

 

103/171

 

1/30/2001

Haiti

 

NY & CO AND DESIGN

 

322-V

 

3/24/2000

 

101/171

 

1/30/2001

Haiti

 

NY & CO AND DESIGN

 

315-V

 

3/24/2000

 

102/171

 

1/30/2001

Honduras

 

LERNER NEW YORK

 

2770/94

 

4/13/1994

 

61511

 

5/12/1995

Honduras

 

LERNER NEW YORK

 

2771/94

 

4/13/1994

 

1935

 

1/12/1995

Honduras

 

NY & CO AND DESIGN

 

5726/2000

 

4/10/2000

 

80240

 

12/27/2000

 

--------------------------------------------------------------------------------


 

Country

 

Mark

 

App/Serial #

 

App. Dt

 

Reg. #

 

Reg. Dt

Honduras

 

NY & CO. AND DESIGN

 

5725/2000

 

4/10/2000

 

80064

 

12/13/2000

Honduras

 

NY & CO. AND DESIGN

 

5724/2000

 

4/10/2000

 

7341

 

12/27/2000

Hong Kong

 

LEARNER

 

12445/1995

 

10/4/1995

 

B10848/1997

 

11/5/1997

Hong Kong

 

LEARNER

 

 

 

9/30/1987

 

1989B0781

 

3/17/1989

Hong Kong

 

NY & CO AND DESIGN

 

5222/2000

 

4/4/2003

 

300126116AA

 

12/29/2003

Hungary

 

LERNER

 

 

 

5/26/1986

 

126001

 

2/6/1987

Hungary

 

NEW YORK & COMPANY

 

926844

 

1/3/2007

 

926844

 

7/19/2007

Hungary

 

NY & CO AND DESIGN

 

M0001545

 

3/17/2000

 

172142

 

9/23/2002

India

 

LERNER NEW YORK

 

625620

 

4/19/1994

 

625620

 

7/15/2003

India

 

NEW YORK & COMPANY

 

1523588

 

1/15/2007

 

 

 

 

India

 

NY & CO AND DESIGN

 

912079

 

3/24/2000

 

912079

 

1/29/2007

India

 

NY & CO AND DESIGN

 

912077

 

3/24/2000

 

912077

 

10/21/2005

India

 

NY & CO AND DESIGN

 

912078

 

3/24/2000

 

912078

 

2/2/2006

India

 

NY & CO AND DESIGN

 

1250055

 

11/17/2003

 

1250055

 

12/29/2005

Indonesia

 

LERNER

 

D96-9111

 

5/7/1996

 

IDM000113209

 

8/15/1997

Indonesia

 

LERNER NEW YORK

 

J00-2004-05091-05134

 

3/1/2004

 

IDM000050333

 

9/14/2005

Indonesia

 

NEW YORK & COMPANY

 

J00-2007-001249

 

1/15/2007

 

IDM000172992

 

8/11/2008

Indonesia

 

NEW YORK &

 

D00-2007-001248

 

1/15/2007

 

IDM000172991

 

8/11/2008

 

--------------------------------------------------------------------------------


 

Country

 

Mark

 

App/Serial #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

 

COMPANY

 

 

 

 

 

 

 

 

Indonesia

 

NY & CO AND DESIGN

 

DOO-5125

 

5/29/2000

 

IDM000308812

 

6/21/2001

Indonesia

 

NY & CO AND DESIGN

 

D00.5126

 

5/29/2000

 

IDM000243515

 

5/25/2001

Indonesia

 

NY & CO and Design

 

J00-5127

 

5/29/2000

 

IDM000243517

 

5/25/2001

Ireland

 

LERNER NEW YORK

 

94/3591

 

6/14/1994

 

161697

 

11/23/1995

Ireland

 

LERNER NEW YORK

 

95/3611

 

7/1/1996

 

205951

 

7/7/1999

Ireland

 

LERNER NEW YORK

 

98/3073

 

7/28/1998

 

210091

 

4/27/2000

Ireland

 

NEW YORK & COMPANY

 

926844

 

1/3/2007

 

926844

 

7/19/2007

Ireland

 

NY & CO AND DESIGN

 

2000/00926

 

3/20/2000

 

222496

 

9/11/2002

Israel

 

LERNER NEW YORK

 

92118

 

4/12/1994

 

92118

 

5/1/1996

Israel

 

LERNER NEW YORK

 

92119

 

4/12/1994

 

92119

 

5/1/1996

Israel

 

NY & CO AND DESIGN

 

136075

 

3/21/2000

 

136075

 

9/5/2001

Israel

 

NY & CO AND DESIGN

 

136076

 

3/21/2000

 

136076

 

9/5/2001

Israel

 

NY & CO AND DESIGN

 

136077

 

3/21/2000

 

136077

 

9/5/2001

Italy

 

LERNER

 

 

 

7/4/1986

 

1215532

 

3/18/1987

Italy

 

NEW YORK & COMPANY

 

926844

 

1/3/2007

 

926844

 

7/19/2007

Italy

 

NY & CO AND DESIGN

 

MI2000C003247

 

3/21/2000

 

1291543

 

3/26/2008

 

--------------------------------------------------------------------------------


 

Country

 

Mark

 

App/Serial #

 

App. Dt

 

Reg. #

 

Reg. Dt

Jamaica

 

NY & CO and Design

 

3/4078

 

3/16/2000

 

38732

 

5/14/2002

Jamaica

 

NY & CO and Design

 

16/3001

 

3/16/2000

 

38708

 

5/15/2002

Jamaica

 

NY & CO and Design

 

25/2269

 

3/16/2000

 

38769

 

6/11/2002

Jamaica

 

NY & CO AND DESIGN

 

41390

 

10/12/2001

 

41390

 

5/16/2003

Japan

 

LERNER

 

 

 

5/15/1986

 

2114688

 

2/21/1989

Japan

 

LERNER NEW YORK

 

73507/94

 

7/20/1994

 

3357873

 

11/7/1997

Japan

 

LERNER NEW YORK

 

73508/94

 

7/20/1994

 

3352532

 

10/17/1997

Japan

 

NEW YORK & COMPANY

 

926844

 

1/3/2007

 

926844

 

7/19/2007

Japan

 

NY & CO AND DESIGN

 

2000-038466

 

3/22/2000

 

4477894

 

5/25/2001

Japan

 

NY & CO AND DESIGN

 

2000-038465

 

3/22/2000

 

4446389

 

1/19/2001

Jordan

 

LERNER NEW YORK

 

35872

 

8/15/1994

 

35872

 

6/29/1995

Jordan

 

LERNER NEW YORK

 

61905

 

5/11/2000

 

61905

 

10/27/2002

Jordan

 

NEW YORK & COMPANY

 

94189

 

7/19/2007

 

94189

 

4/10/2008

Jordan

 

NEW YORK & COMPANY

 

94230

 

7/19/2007

 

94230

 

4/10/2008

Jordan

 

NEW YORK & COMPANY

 

93878

 

7/19/2007

 

93878

 

3/9/2008

Jordan

 

NEW YORK & COMPANY

 

94188

 

7/19/2007

 

94188

 

4/10/2008

Jordan

 

NY & CO AND

 

61448

 

5/11/2000

 

61448

 

9/15/2002

 

--------------------------------------------------------------------------------

 

Country

 

Mark

 

App/Serial #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

 

DESIGN

 

 

 

 

 

 

 

 

Jordan

 

NY & CO AND DESIGN

 

57894

 

5/11/2000

 

57894

 

12/10/2001

Jordan

 

NY & CO AND DESIGN

 

57893

 

5/11/2000

 

57893

 

12/10/2001

Kenya

 

NEW YORK & COMPANY

 

926844

 

1/3/2007

 

926844

 

7/19/2007

Kosovo

 

LERNER

 

 

 

5/14/1986

 

1811

 

9/5/1988

Kosovo

 

NEW YORK & COMPANY

 

 

 

1/3/2007

 

5914

 

10/5/2011

Kosovo

 

NY & CO AND DESIGN

 

6780

 

4/14/2000

 

3353

 

11/18/2008

Kuwait

 

NEW YORK & COMPANY

 

89088

 

10/16/2007

 

76295

 

1/18/2009

Kuwait

 

NEW YORK & COMPANY

 

89089

 

10/16/2007

 

74549

 

12/7/2008

Kuwait

 

NEW YORK & COMPANY

 

89090

 

10/16/2007

 

74550

 

12/7/2008

Kuwait

 

NEW YORK & COMPANY

 

89091

 

10/16/2007

 

76296

 

1/18/2009

Kuwait

 

NY & CO AND DESIGN

 

47028

 

6/21/2000

 

44249

 

5/7/2003

Kuwait

 

NY & CO AND DESIGN

 

47029

 

6/21/2000

 

44248

 

5/7/2003

Kuwait

 

NY & CO. AND RECTANGULAR DESIGN

 

47030

 

6/21/2000

 

44247

 

5/5/2003

Lebanon

 

NEW YORK & COMPANY IN LATIN CHARACTERS

 

 

 

7/16/2007

 

111931

 

7/16/2007

Lesotho

 

NEW YORK & COMPANY

 

LS/M/04/00156

 

1/21/2004

 

LS/M/04/00156

 

7/19/2005

 

--------------------------------------------------------------------------------


 

Country

 

Mark

 

App/Serial #

 

App. Dt

 

Reg. #

 

Reg. Dt

Macao

 

LERNER NEW YORK

 

13.526-M

 

4/18/1994

 

13.526-M

 

4/12/1995

Macao

 

LERNER NEW YORK

 

13.527-M

 

4/18/1994

 

13.527-M

 

4/12/1995

Macao

 

NEW YORK & COMPANY

 

N/28945

 

5/21/2007

 

N/28945

 

7/24/2009

Macao

 

NEW YORK & COMPANY

 

N/28944

 

5/21/2007

 

N/28944

 

7/24/2009

Madagascar

 

NEW YORK & COMPANY

 

2004/0059

 

2/13/2004

 

0292/13

 

1/3/2005

Malaysia

 

LERNER NEW YORK

 

94/07748

 

8/27/1994

 

94/07748

 

10/11/1996

Malaysia

 

LERNER NEW YORK

 

97/18386

 

12/1/1997

 

97018386

 

3/30/2002

Malaysia

 

NY & CO AND DESIGN

 

2000/05121

 

4/25/2000

 

 

 

 

Mauritius

 

LERNER

 

 

 

6/19/1986

 

A/27 No. 112

 

10/30/1986

Mauritius

 

NY & CO AND DESIGN

 

 

 

4/6/2000

 

A/47 No. 235

 

2/25/2002

Mexico

 

LERNER

 

790486

 

6/23/2006

 

946937

 

7/31/2006

Mexico

 

LERNER

 

996433

 

3/19/2009

 

1130097

 

11/11/2009

Mexico

 

NEW YORK & COMPANY

 

1062106

 

1/22/2010

 

1205548

 

3/8/2011

Mexico

 

NEW YORK & COMPANY

 

1062108

 

1/22/2010

 

1175364

 

8/24/2010

Mexico

 

NEW YORK & COMPANY

 

1188351

 

6/21/2011

 

1288383

 

5/31/2012

Mexico

 

NEW YORK & COMPANY AND DESIGN

 

1344907

 

1/31/2013

 

1369770

 

5/23/2013

Mexico

 

NY & CO

 

1039891

 

10/9/2009

 

1128806

 

10/29/2009

 

--------------------------------------------------------------------------------


 

Country

 

Mark

 

App/Serial #

 

App. Dt

 

Reg. #

 

Reg. Dt

Mexico

 

NY & CO NEW YORK & COMPANY AND DESIGN

 

1343463

 

1/28/2013

 

1430148

 

1/28/2014

Mexico

 

NY & CO NEW YORK & COMPANY AND DESIGN02

 

1256733

 

3/9/2012

 

1346867

 

2/7/2013

Mexico

 

NY&CO

 

289480

 

3/12/1997

 

546571

 

4/24/1997

Monaco

 

NY & CO AND DESIGN

 

21707

 

4/25/2000

 

R00.21473

 

6/20/2000

Mongolia

 

NEW YORK & COMPANY

 

4923

 

1/16/2004

 

4870

 

1/16/2004

Montenegro (Republic of)

 

LERNER

 

 

 

5/14/1986

 

04145PP

 

9/5/1988

Montenegro (Republic of)

 

LERNER

 

 

 

5/14/1986

 

04145PP

 

9/5/1988

Montenegro (Republic of)

 

NY & CO AND DESIGN

 

Z-358/2000

 

4/14/2000

 

06006PP

 

12/1/2003

Morocco

 

NEW YORK & COMPANY

 

926844

 

1/3/2007

 

926844

 

7/19/2007

Morocco

 

NY & CO AND DESIGN

 

72818

 

3/20/2000

 

72818

 

6/28/2000

Nepal

 

LERNER NEW YORK

 

 

 

 

 

11377/052

 

2/16/1996

Nepal

 

LERNER NEW YORK

 

 

 

 

 

11518/052

 

4/11/1996

Nepal

 

LERNER NEW YORK

 

 

 

 

 

11519/052

 

4/11/1996

Nepal

 

LERNER NEW YORK

 

 

 

 

 

11520/052

 

4/11/1996

Nepal

 

NY & CO.

 

 

 

 

 

15414/057

 

6/15/2000

New Zealand

 

LERNER NEW

 

238130

 

6/21/1994

 

238130

 

4/15/1997

 

--------------------------------------------------------------------------------


 

Country

 

Mark

 

App/Serial #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

 

YORK

 

 

 

 

 

 

 

 

New Zealand

 

LERNER NEW YORK

 

238131

 

6/21/1994

 

238131

 

4/15/1997

New Zealand

 

NY & CO AND DESIGN

 

610336

 

3/14/2000

 

610336

 

9/14/2000

New Zealand

 

NY & CO AND DESIGN

 

610337

 

3/14/2000

 

610337

 

9/14/2000

New Zealand

 

NY & CO AND DESIGN

 

610338

 

3/14/2000

 

610338

 

9/14/2000

Nicaragua

 

LERNER

 

 

 

10/3/1994

 

27890

 

3/7/1995

Nicaragua

 

LERNER NEW YORK

 

2007-04153

 

11/15/2007

 

0802197 LM

 

8/27/2008

Nicaragua

 

NY & CO AND DESIGN

 

2000/01852

 

4/27/2000

 

51053

 

9/11/2001

Nicaragua

 

NY & CO AND DESIGN

 

2000/01851

 

4/27/2000

 

51054

 

9/11/2001

Nicaragua

 

NY & CO AND DESIGN

 

2000/01853

 

4/27/2000

 

51052

 

9/11/2001

Norway

 

LERNER

 

 

 

4/11/1986

 

129602

 

7/23/1987

Norway

 

NEW YORK & COMPANY

 

926844

 

1/3/2007

 

926844

 

7/19/2007

Norway

 

NY & CO AND DESIGN

 

2000 03114

 

3/15/2000

 

206761

 

2/1/2001

Oman

 

NEW YORK & COMPANY

 

 

 

11/30/2007

 

964551 (IR)

 

6/19/2008

Oman

 

NY & CO AND DESIGN

 

22476

 

5/15/2000

 

22476

 

6/12/2004

Oman

 

NY & CO AND DESIGN

 

22477

 

5/15/2000

 

22477

 

8/1/2004

Oman

 

NY & CO AND DESIGN

 

22478

 

5/15/2000

 

22478

 

6/12/2004

 

--------------------------------------------------------------------------------


 

Country

 

Mark

 

App/Serial #

 

App. Dt

 

Reg. #

 

Reg. Dt

Oman

 

NY & CO AND DESIGN

 

22479

 

5/15/2000

 

22479

 

6/12/2004

Pakistan

 

NY & CO AND DESIGN

 

162207

 

4/13/2000

 

162207

 

12/28/2006

Pakistan

 

NY & CO AND DESIGN

 

161736

 

3/21/2000

 

 

 

 

Pakistan

 

NY & CO AND DESIGN

 

161735

 

3/21/2000

 

 

 

 

Pakistan

 

NY & CO AND DESIGN

 

201229

 

9/21/2004

 

201229

 

6/15/2012

Panama

 

LERNER

 

 

 

3/10/1987

 

43689-02

 

11/24/1987

Panama

 

LERNER

 

 

 

3/10/1987

 

43690

 

11/24/1987

Panama

 

LERNER

 

 

 

3/10/1987

 

43691

 

11/24/1987

Panama

 

LERNER

 

 

 

3/11/1987

 

43695

 

11/24/1987

Panama

 

NY & CO AND DESIGN

 

109369

 

8/11/2000

 

109369

 

10/15/2001

Panama

 

NY & CO AND DESIGN

 

109370

 

8/11/2000

 

109370

 

3/22/2005

Panama

 

NY & CO AND DESIGN

 

109371

 

8/11/2000

 

109371

 

10/15/2001

Paraguay

 

LERNER

 

 

 

6/19/1986

 

292153

 

10/28/1986

Paraguay

 

LERNER

 

 

 

6/19/1986

 

292154

 

10/28/1986

Paraguay

 

NY & CO and Design

 

8507-2000

 

4/13/2000

 

355641

 

9/10/2001

Paraguay

 

NY & CO and Design

 

8506-2000

 

4/13/2000

 

355640

 

9/10/2001

Paraguay

 

NY & CO and Design

 

8508-2000

 

4/13/2000

 

355642

 

9/10/2001

Peru

 

LERNER NEW YORK

 

250581

 

9/13/1994

 

003318

 

1/18/1995

 

--------------------------------------------------------------------------------


 

Country

 

Mark

 

App/Serial #

 

App. Dt

 

Reg. #

 

Reg. Dt

Peru

 

LERNER NEW YORK

 

247082

 

7/19/1994

 

11223

 

11/3/1994

Peru

 

LERNER NEW YORK

 

136777

 

10/22/2001

 

28269

 

1/16/2002

Peru

 

NEW YORK & COMPANY

 

310827

 

4/4/2007

 

135225

 

1/11/2008

Peru

 

NEW YORK & COMPANY

 

310828

 

4/4/2007

 

47353

 

9/6/2007

Peru

 

NY & CO AND DESIGN

 

105816

 

5/9/2000

 

66068

 

9/8/2000

Peru

 

NY & CO AND DESIGN

 

106505-2000

 

5/18/2000

 

78796

 

3/11/2002

Philippines

 

NEW YORK & COMPANY

 

4-2007-000374

 

1/11/2007

 

4-2007-000374

 

11/11/2007

Poland

 

NEW YORK & COMPANY

 

926844

 

1/3/2007

 

926844

 

7/19/2007

Poland

 

NY & CO AND DESIGN

 

Z-216047

 

3/29/2000

 

149292

 

12/15/2003

Portugal

 

LERNER

 

234716

 

5/5/1986

 

234716

 

12/3/1991

Portugal

 

NEW YORK & COMPANY

 

926844

 

1/3/2007

 

926844

 

7/19/2007

Portugal

 

NY & CO AND DESIGN

 

344857

 

3/17/2000

 

344857

 

3/22/2001

Puerto Rico

 

LERNER

 

 

 

7/24/1986

 

27285

 

12/23/1986

Puerto Rico

 

LERNER

 

 

 

7/24/1986

 

27286

 

12/23/1986

Puerto Rico

 

LERNER

 

 

 

5/15/1990

 

7507

 

3/10/1987

Puerto Rico

 

LERNER

 

76810

 

6/16/2011

 

 

 

 

Puerto Rico

 

LERNER

 

76809

 

6/16/2011

 

 

 

 

Puerto Rico

 

LERNER

 

76808

 

6/16/2011

 

 

 

 

Puerto Rico

 

NEW YORK &

 

79873

 

3/26/2012

 

 

 

 

 

--------------------------------------------------------------------------------


 

Country

 

Mark

 

App/Serial #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

 

COMPANY

 

 

 

 

 

 

 

 

Puerto Rico

 

NEW YORK & COMPANY

 

79875

 

3/26/2012

 

 

 

 

Puerto Rico

 

NEW YORK & COMPANY

 

79874

 

3/26/2012

 

 

 

 

Puerto Rico

 

NEW YORK & COMPANY

 

80214

 

5/1/2012

 

 

 

 

Puerto Rico

 

NEW YORK & COMPANY

 

80213

 

5/1/2012

 

 

 

 

Puerto Rico

 

NEW YORK & COMPANY

 

80217

 

5/1/2012

 

 

 

 

Puerto Rico

 

NEW YORK & COMPANY

 

80215

 

5/1/2012

 

 

 

 

Puerto Rico

 

NEW YORK & COMPANY

 

80216

 

5/1/2012

 

 

 

 

Qatar

 

NEW YORK & COMPANY

 

43197

 

2/12/2007

 

43197

 

9/14/2009

Qatar

 

NEW YORK & COMPANY

 

43198

 

2/12/2007

 

43198

 

11/18/2009

Qatar

 

NEW YORK & COMPANY

 

45644

 

7/16/2007

 

45644

 

4/28/2009

Qatar

 

NEW YORK & COMPANY

 

45645

 

7/16/2007

 

45645

 

4/28/2009

Qatar

 

NY & CO AND DESIGN

 

22572

 

4/1/2000

 

22572

 

7/5/2007

Qatar

 

NY & CO AND DESIGN

 

22570

 

4/1/2000

 

22570

 

7/5/2007

Qatar

 

NY & CO AND DESIGN

 

22571

 

4/1/2000

 

22571

 

7/5/2007

Romania

 

NEW YORK & COMPANY

 

926844

 

1/3/2007

 

926844

 

7/19/2007

Romania

 

NY & CO AND

 

M 2000 01204

 

3/14/2000

 

R042317

 

3/14/2000

 

--------------------------------------------------------------------------------


 

Country

 

Mark

 

App/Serial #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

 

DESIGN

 

 

 

 

 

 

 

 

Russian Federation

 

LERNER NEW YORK

 

94019044

 

6/1/1994

 

134936

 

11/24/1995

Russian Federation

 

NY & CO AND DESIGN

 

2000705692

 

3/15/2000

 

217209

 

7/17/2002

Saudi Arabia

 

NEW YORK & COMPANY

 

119239

 

7/4/2007

 

1322/19

 

2/4/2012

Saudi Arabia

 

NEW YORK & COMPANY

 

119240

 

7/4/2007

 

1322/20

 

2/4/2012

Saudi Arabia

 

NEW YORK & COMPANY

 

119241

 

7/4/2007

 

1322/21

 

2/4/2012

Saudi Arabia

 

NEW YORK & COMPANY

 

119242

 

7/4/2007

 

1322/22

 

2/4/2012

Saudi Arabia

 

NY & CO AND DESIGN

 

64157

 

5/1/2000

 

572/64

 

5/29/2001

Saudi Arabia

 

NY & CO AND DESIGN

 

64048

 

4/26/2000

 

742/33

 

8/25/2004

Saudi Arabia

 

NY & CO AND DESIGN

 

64049

 

4/26/2000

 

742/34

 

8/25/2004

Serbia (Republic of)

 

LERNER

 

 

 

5/14/1986

 

32063

 

9/5/1988

Serbia (Republic of)

 

NY & CO AND DESIGN

 

Z-358/2000

 

4/14/2000

 

46538

 

12/1/2003

Serbia and Montenegro

 

NEW YORK & COMPANY

 

926844

 

1/3/2007

 

926844

 

7/19/2007

Singapore

 

LERNER NEW YORK

 

10330/96

 

9/26/1996

 

T96/10330G

 

9/26/1996

Singapore

 

LERNER NEW YORK

 

T99/00470I

 

1/15/1999

 

T9900470I

 

1/15/1999

Singapore

 

LERNER NEW YORK AND LADY DESIGN

 

448/97

 

1/15/1997

 

T97/00448E

 

1/15/1997

 

--------------------------------------------------------------------------------

 

Country

 

Mark

 

App/Serial #

 

App. Dt

 

Reg. #

 

Reg. Dt

Singapore

 

NEW YORK & COMPANY

 

926844

 

1/3/2007

 

926844

 

7/19/2007

Singapore

 

NY & CO AND DESIGN

 

T00/04987Z

 

3/28/2000

 

T00/04987Z

 

10/28/2002

Singapore

 

NY & CO AND DESIGN

 

T00/04986A

 

3/28/2000

 

T00/04986A

 

3/28/2000

Singapore

 

NY & CO AND DESIGN

 

T00/04988H

 

3/28/2000

 

T00/04988H

 

2/13/2003

Slovak Republic

 

NEW YORK & COMPANY

 

926844

 

1/3/2007

 

926844

 

7/19/2007

Slovak Republic

 

NY & CO AND DESIGN

 

POZ 1318-2000

 

5/2/2000

 

196141

 

7/16/2001

South Africa

 

LERNER

 

2000/02683

 

2/21/2000

 

2000/02683

 

7/11/2003

South Africa

 

NEW YORK & COMPANY

 

2007/00437

 

1/9/2007

 

2007/00437

 

5/20/2010

South Africa

 

NEW YORK & COMPANY

 

2007/00438

 

1/9/2007

 

2007/00438

 

5/20/2010

South Africa

 

NY & CO AND DESIGN

 

2000/04509

 

3/14/2000

 

2000/04509

 

2/18/2005

South Africa

 

NY & CO AND DESIGN

 

2000/04510

 

3/14/2000

 

2000/04510

 

2/18/2005

South Africa

 

NY & CO AND DESIGN

 

2000/04511

 

3/14/2000

 

2000/04511

 

2/18/2005

South Korea

 

LERNER

 

86-734

 

5/14/1986

 

7100

 

6/10/1987

South Korea

 

LERNER

 

86-8748

 

5/14/1986

 

143701

 

7/30/1987

South Korea

 

LERNER NEW YORK

 

93-2091

 

4/20/1993

 

32539

 

7/29/1996

South Korea

 

NEW YORK & COMPANY

 

926844

 

1/3/2007

 

926844

 

7/19/2007

South Korea

 

NY & CO AND DESIGN

 

2000-1324

 

3/21/2000

 

5471

 

5/29/2002

 

--------------------------------------------------------------------------------


 

Country

 

Mark

 

App/Serial #

 

App. Dt

 

Reg. #

 

Reg. Dt

Spain

 

LERNER

 

1188761

 

4/7/1987

 

1188761

 

10/2/1989

Spain

 

LERNER NEW YORK

 

1910655

 

6/27/1994

 

1910655

 

3/5/1995

Spain

 

NEW YORK & COMPANY

 

926844

 

1/3/2007

 

926844

 

7/19/2007

Spain

 

NY & CO AND DESIGN

 

2302982

 

3/24/2000

 

2302982

 

2/5/2001

Spain

 

NY & CO AND DESIGN

 

2302983

 

3/24/2000

 

2302983

 

2/5/2001

Spain

 

NY & CO AND DESIGN

 

2302984

 

3/24/2000

 

2302984

 

4/20/2001

Sri Lanka

 

LERNER

 

51351

 

5/14/1986

 

51351

 

3/19/1992

Sri Lanka

 

LERNER

 

51353

 

5/14/1986

 

51353

 

9/10/1990

Sri Lanka

 

NEW YORK & COMPANY

 

137090

 

1/12/2007

 

137090

 

12/13/2013

Sri Lanka

 

NEW YORK & COMPANY

 

137091

 

1/12/2007

 

 

 

 

Sri Lanka

 

NY & CO AND DESIGN

 

96999

 

3/23/2000

 

96999

 

4/28/2006

Sri Lanka

 

NY & CO AND DESIGN

 

96998

 

3/23/2000

 

96998

 

9/14/2004

Sri Lanka

 

NY & CO AND DESIGN

 

96996

 

3/23/2000

 

96996

 

11/17/2011

Sweden

 

LERNER NEW YORK

 

94-06793

 

6/29/1994

 

302523

 

6/2/1995

Sweden

 

NEW YORK & COMPANY

 

926844

 

1/3/2007

 

926844

 

7/19/2007

Sweden

 

NY & CO AND DESIGN

 

00-02356

 

3/23/2000

 

348299

 

8/31/2001

Switzerland

 

LERNER

 

 

 

6/4/1986

 

P348915

 

11/21/1986

Switzerland

 

NEW YORK &

 

926844

 

1/3/2007

 

926844

 

7/19/2007

 

--------------------------------------------------------------------------------


 

Country

 

Mark

 

App/Serial #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

 

COMPANY

 

 

 

 

 

 

 

 

Switzerland

 

NY & CO AND DESIGN

 

02987/2000

 

3/14/2000

 

477497

 

10/26/2000

Taiwan

 

LERNER

 

85053968

 

10/23/1996

 

783341

 

11/1/1997

Taiwan

 

LERNER

 

85053969

 

10/23/1996

 

774403

 

9/1/1997

Taiwan

 

LERNER

 

78021889

 

 

 

492681

 

8/1/1990

Taiwan

 

LERNER

 

89007339

 

2/14/2000

 

942268

 

6/1/2001

Taiwan

 

LERNER NEW YORK

 

84065884

 

12/30/1995

 

91398

 

6/1/1997

Taiwan

 

NEW YORK & COMPANY

 

96036175

 

3/9/2006

 

1388625

 

12/1/2009

Taiwan

 

NEW YORK & COMPANY

 

96001392

 

1/10/2007

 

1388624

 

12/1/2009

Taiwan

 

NEW YORK & COMPANY

 

96036176

 

3/9/2006

 

1388626

 

12/1/2009

Taiwan

 

NY & CO AND DESIGN

 

89016393

 

3/27/2000

 

991763

 

4/1/2002

Taiwan

 

NY & CO AND DESIGN

 

89016385

 

3/27/2000

 

150290

 

10/16/2001

Thailand

 

LERNER

 

309914

 

6/13/1986

 

46404

 

12/30/1986

Thailand

 

NY & CO AND DESIGN

 

415518

 

3/28/2000

 

148214

 

11/22/2001

Turkey

 

LERNER

 

 

 

6/15/1987

 

100004

 

6/15/1987

Turkey

 

NEW YORK & COMPANY

 

2004/01330

 

1/21/2004

 

2004/01330

 

1/21/2004

Ukraine

 

NEW YORK & COMPANY

 

926844

 

1/3/2007

 

926844

 

7/19/2007

Ukraine

 

NY & CO AND DESIGN

 

2000041478

 

4/11/2000

 

26696

 

8/15/2002

United Arab

 

LERNER NEW

 

8902

 

12/25/1994

 

8166

 

12/22/1996

 

--------------------------------------------------------------------------------


 

Country

 

Mark

 

App/Serial #

 

App. Dt

 

Reg. #

 

Reg. Dt

Emirates

 

YORK

 

 

 

 

 

 

 

 

United Arab Emirates

 

LERNER NEW YORK

 

8903

 

12/25/1994

 

7442

 

12/22/1996

United Arab Emirates

 

NEW YORK & COMPANY

 

97119

 

7/5/2007

 

95256

 

6/9/2009

United Arab Emirates

 

NEW YORK & COMPANY

 

97120

 

7/5/2007

 

95257

 

6/9/2010

United Arab Emirates

 

NEW YORK & COMPANY

 

97121

 

7/5/2007

 

95258

 

6/9/2009

United Arab Emirates

 

NEW YORK & COMPANY

 

97122

 

7/5/2007

 

95259

 

6/9/2009

United Arab Emirates

 

NY & CO AND DESIGN

 

36973

 

6/18/2000

 

28862

 

10/15/2001

United Arab Emirates

 

NY & CO AND DESIGN

 

36971

 

6/18/2000

 

28860

 

10/15/2001

United Arab Emirates

 

NY & CO AND DESIGN

 

36972

 

6/18/2000

 

28861

 

10/15/2001

United Kingdom

 

LERNER

 

2025502

 

6/29/1995

 

2025502

 

1/3/1997

United Kingdom

 

NEW YORK & COMPANY

 

926844

 

1/3/2007

 

926844

 

7/19/2007

United Kingdom

 

NY & CO AND DESIGN

 

2225601

 

3/13/2000

 

2225601

 

8/25/2000

Uruguay

 

LERNER

 

 

 

5/20/1986

 

381580

 

10/13/1987

Uruguay

 

NY & CO AND DESIGN

 

321188

 

3/14/2000

 

321188

 

10/10/2000

Venezuela

 

LERNER NEW YORK

 

1994-007935

 

6/16/1994

 

P-231269

 

9/10/1999

Venezuela

 

LERNER NEW YORK

 

1994-007936

 

6/3/1994

 

S-016607

 

1/13/2000

Venezuela

 

NY & CO AND DESIGN

 

2000-001738

 

2/7/2000

 

 

 

 

 

--------------------------------------------------------------------------------


 

Country

 

Mark

 

App/Serial #

 

App. Dt

 

Reg. #

 

Reg. Dt

Venezuela

 

NY & CO AND DESIGN

 

2000-001739

 

2/7/2000

 

 

 

 

Venezuela

 

NY & CO AND DESIGN

 

2000-001737

 

2/7/2000

 

 

 

 

Vietnam

 

NEW YORK & COMPANY

 

926844

 

1/3/2007

 

926844

 

7/19/2007

Vietnam

 

NY & CO AND DESIGN

 

45632

 

3/14/2000

 

37733

 

7/11/2001

Virgin Islands (US)

 

LERNER

 

 

 

4/2/1996

 

7559

 

4/2/1996

Virgin Islands (US)

 

LERNER NEW YORK

 

 

 

 

 

7915

 

9/1/2011

West Bank

 

LERNER NEW YORK

 

5509

 

8/30/1997

 

5509

 

9/11/2001

West Bank

 

LERNER NEW YORK

 

5510

 

8/30/1997

 

5510

 

9/11/2001

West Bank

 

NY & CO AND DESIGN

 

8056

 

4/5/2000

 

8056

 

12/1/2004

West Bank

 

NY & CO AND DESIGN

 

8058

 

4/5/2000

 

8058

 

12/1/2004

West Bank

 

NY & CO AND DESIGN

 

8057

 

4/5/2000

 

8057

 

12/1/2004

WIPO

 

NEW YORK & COMPANY

 

926844

 

1/3/2007

 

926844

 

7/19/2007

WIPO

 

NEW YORK & COMPANY

 

964551

 

11/30/2007

 

964551

 

6/19/2008

Zimbabwe

 

NY & CO AND DESIGN

 

375/2000

 

3/28/2000

 

375/2000

 

10/7/2002

Zimbabwe

 

NY & CO AND DESIGN

 

377/2000

 

3/28/2000

 

377/2000

 

10/7/2002

Zimbabwe

 

NY & CO AND DESIGN

 

376/2000

 

3/28/2000

 

376/2000

 

10/7/2002

 

--------------------------------------------------------------------------------


 

EXHIBIT A-2

to

SECOND AMENDED AND RESTATED COLLATERAL

ASSIGNMENT OF TRADEMARKS (SECURITY AGREEMENT)

 

List of Lerner Outlet Trademarks

 

U.S. State Marks

 

Country

 

Mark

 

Reg. No.

 

Reg. Date

United States - Ohio

 

New York & Company Outlet

 

1921676

 

10-Mar-2010

United States - Wisconsin

 

New York and Company Outlet

 

 

 

07-Jul-2010

 

--------------------------------------------------------------------------------
